JUSTICE BARRY, dissenting: I would affirm the decision of the trial court in this case and, therefore, I must dissent from the opinion filed by the majority. In reversing the custody order of the circuit court of Whiteside County, the majority does not find that the wrong legal standard was applied or that the decision to change custody was in any way erroneous. Instead, a new standard of review has apparently been adopted: when the basis for the action of the trial court is “unclear” it will be reversed. I prefer to adhere to the traditional rules that the trial court will be affirmed unless error is clearly demonstrated by the appellant, and that the trial court is presumed to have acted correctly unless the contrary is shown. This court has in the past affirmed decisions of a trial court on the ground that the result was correct, even if the reasoning of the trial court was wrong (Hausmeister; Inc. v. Waibel (1975), 29 Ill. App. 3d 289, 329 N.E.2d 825), and I see no purpose in abandoning that principle in this case. My careful review of the record on appeal indicates that, contrary to the statements contained in the majority opinion, the trial court clearly proceeded according to the amended version of section 610 of the Illinois Marriage and Dissolution of Marriage Act (Ill. Rev. Stat. 1983, ch. 40, par. 610) and that both subsections (a) and (b) were utilized. Effective July 1, 1982, the most significant factor in the amendment of section 610(b) was the addition of a “clear and convincing evidence” standard of proof. In this case, the hearing on the petition to modify was held on February 29, 1984, some 20 months after the amendments had become effective. There is nothing in the record to give this court any reason to suspect that the trial court applied any version of section 610 other than the one then in effect. On the date of the hearing, the circuit court docket indicates that an affidavit in support of the petition to modify was filed and that “Court finds 610(a) grounds.” Thus, the record quite specifically indicates that the trial court initially proceeded under subsection (a) of section 610 (which was not changed by the 1982 amendment except to permit parties to stipulate), which provides: “Unless by stipulation of the parties, no motion to modify a custody judgment may be made earlier than 2 years after its date, unless the court permits it to be made on the basis of affidavits that there is reason to believe the child’s present environment may endanger seriously his physical, mental, moral or emotional health.” Ill. Rev. Stat. 1983, ch. 40, par. 610(a). Having made the necessary finding that the requirements of subsection (a) had been met, and with the children represented by a guardian ad litem, the trial court proceeded to hear evidence. The following finding was recorded in the docket: “Court finds evidence clear and convincing that change in conditions occurred since last hearing caused by flaunting of live-in relationship of mother with one Schroeder and his abusive treatment of mother cause risk to children and the best interest of children require change in custody to father.” The trial court entered a written order on March 8, 1984, expressly stating that the standard for determining whether there should be a modification of the custodial provisions of the decree of divorce: “A. [I]s governed by the provisions of Section 610(b) of the Illinois Marriage and Dissolution of Marriage Act. B. That the evidence is clear and convincing *** modification *** necessary to serve the best interests of the children.” It is hard to imagine how the trial judge could have been more clear that he was applying the new 610(b) standard in this case. Both the docket entry and the written order recite that the evidence is “clear and convincing” that modification of custody from the mother to the father is necessary to serve the best interests of the children. The use of that phrase, in my view, verifies that the court applied the “clear and convincing” standard of section 610(b) as amended. By reversing the order of the trial court on the ground that the trial court was “unclear,” the majority today concerns itself with unwarranted speculation in this child custody case. It has long been the rule that the courts of Illinois have a special duty to protect the best interests of minors, regardless of whether procedural technicalities have been observed or not. (Phelan v. Santelli (1975), 30 Ill. App. 3d 657, 334 N.E.2d 391.) I believe the majority should have examined the merits of this appeal. Having reviewed the record and considered the arguments of the appellant, I am convinced that the trial court did not abuse its discretion in changing the custody of the two girls from the mother to the father. There is sufficient evidence in the record to support the court’s finding that the girls are endangered in the environment which their mother had provided. As I have indicated, I believe justice will be served by affirming the judgment of the trial court. However, since a reversal has been ordered, I agree that a new hearing on the petition should be mandated by this court. Dissenting Opinion Upon Denial of Rehearing